DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a control apparatus in claim 19.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter




Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-18, Ohara et al. (U. S. Patent No. 6,529,618 B1) disclosed a radiation imaging apparatus that comprises: 
DT) arranged to convert radiation into an electric signal; and 
a processor (50) coupled to a storage medium (44a) and programmed to function as a generation unit configured to generate, based on the electric signal obtained as a result of a conversion of the radiation by the plurality of pixels, first defective pixel information indicating a defective pixel in taking a radiation image among the plurality of pixels (column 15, lines 32-45).
However, the prior art failed to disclose or fairly suggested a radiation imaging apparatus that comprises:
a processor coupled to a storage medium and programmed to function as a generation unit configured to generate, based on the electric signal obtained as a result of a conversion of the radiation by the plurality of pixels, second defective pixel information indicating a defective pixel in detecting a dose among the plurality of pixels.

With respect to claim 19, Ohara et al. (U. S. Patent No. 6,529,618 B1) disclosed a radiation imaging system that comprises: 
a radiation imaging apparatus (30); 
a radiation source (10) arranged to perform an irradiation of radiation; and 
a control apparatus (40) configured to control the radiation imaging apparatus and the radiation source (column 13, lines 37-49; column 14, line 64 - column 15, line 9).
However, the prior art failed to disclose or fairly suggested a radiation imaging system that comprises:


With respect to claim 20, Ohara et al. (U. S. Patent No. 6,529,618 B1) disclosed a method of controlling a radiation imaging apparatus (30), the radiation imaging apparatus including a plurality of pixels (DT) arranged to convert radiation into an electric signal, the method comprises: 
generating, based on the electric signal obtained as a result of a conversion of the radiation by the plurality of pixels, first defective pixel information indicating a defective pixel in taking a radiation image among the plurality of pixels (column 15, lines 32-45)-7-Application No.: 16/775,091Attorney Docket: 10201524US01.
However, the prior art failed to disclose or fairly suggested a method that comprises:
generating, based on the electric signal obtained as a result of a conversion of the radiation by the plurality of pixels, second defective pixel information indicating a defective pixel in detecting a dose among the plurality of pixels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment





Applicant’s amendments filed 04 January 2022 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 04 January 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 04 January 2022 with respect to claims 1-19 have been fully considered.  The objections of claims 1-19 have been withdrawn.
Applicant’s amendments filed 04 January 2022 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.
Applicant’s amendments filed 04 January 2022 with respect to claim 6 have been fully considered.  The objection of claim 6 has been withdrawn.
Applicant’s amendments filed 04 January 2022 with respect to claim 7 have been fully considered.  The objection of claim 7 has been withdrawn.
Applicant’s amendments filed 04 January 2022 with respect to claims 15 and 16 have been fully considered.  The objections of claims 15 and 16 have been withdrawn.
Applicant’s amendments filed 04 January 2022 with respect to claims 17 and 18 have been fully considered.  The objections of claims 17 and 18 have been withdrawn.
Applicant’s amendments filed 04 January 2022 with respect to claim 18 have been fully considered.  The objections of claim 18 have been withdrawn.
Applicant’s amendments filed 04 January 2022 with respect to claim 19 have been fully considered.  The objections of claim 19 have been withdrawn.
Applicant’s amendments filed 04 January 2022 with respect to claim 20 have been fully considered.  The objections of claim 20 have been withdrawn.
Applicant’s amendments filed 04 January 2022 with respect to claims 1-19 have been fully considered.  The rejection of claims 1-19 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s amendments filed 04 January 2022 with respect to claims 1-18 and 20 have been fully considered.  The rejection of claims 1-18 and 20 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 04 January 2022 have been fully considered but they are not persuasive.
With respect to rejection of claim 19 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, applicant argued that the specification describes a control apparatus in paragraph [0025].  This argument is not persuasive because paragraph [0025] fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  It is however noted that paragraph [0076], as indicated in arguments directed to rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, describes one or more circuits (application-specific integrated-circuit (ASIC)) executing computer-executable instructions (one or more programs) for performing functions.  Paragraph [0076] therefore satisfies the requirements of interpretations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicant’s arguments filed 04 January 2022 with respect to the drawings have been fully considered and are persuasive.  The objections of the drawings have been withdrawn.
Applicant’s arguments filed 04 January 2022 with respect to claim 19 have been fully considered and are persuasive.  The rejection of claim 19 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s arguments filed 04 January 2022 with respect to claim 19 have been fully considered and are persuasive.  The rejection of claim 19 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kuwata et al. (U. S. Patent No. 11,219,114 B2) disclosed a radiography system comprising a radiation generation control system including a radiation generation control device.
Tachikawa (U. S. Patent No. 11,213,271 B2) disclosed a radiation imaging system comprising an information terminal, a radiation imaging method, and a computer-readable storage medium.
Takahashi (U. S. Patent No. 11,213,261 B2) disclosed a radiographic system and a radiographic method.
Iwakiri et al. (U. S. Patent No. 11,206,366 B2) disclosed a radiographic image-detection device and a method for operating a radiographic image-detection device.
Kobayashi (U. S. Patent No. 11,199,637 B2) disclosed a radiation imaging system comprising a radiation imaging apparatus, a control method of a radiation imaging apparatus, and a non-transitory computer-readable storage medium.
Konno (U. S. Patent No. 11,179,115 B2) disclosed an X-ray CT device comprising an X-ray CT data-processing device.
Yokoyama et al. (U. S. Patent No. 11,157,059 B2) disclosed a radiation imaging system comprising a radiation imaging apparatus, a control method for a radiation imaging apparatus, and a non-transitory computer-readable storage medium.
Yamakawa et al. (U. S. Patent No. 11,099,141 B2) disclosed a method and an apparatus for processing photon-counting X-ray detection data and an X-ray apparatus.
Iwakiri et al. (U. S. Patent No. 11,064,966 B2) disclosed a radiographic image-detection device and a method for operating a radiographic image-detection device.
De Man et al. (U. S. Patent No. 11,039,805 B2) disclosed a deep-learning based estimation of data in a tomographic reconstruction.
Iwakiri et al. (U. S. Patent No. 10,992,885 B2) disclosed a radiographic image-detection device and a method for operating a radiographic image-detection device.
Kanamori (U. S. Patent No. 10,785,424 B2) disclosed a radiation image imaging system comprising a radiation image imaging apparatus.
Miyamoto (U. S. Patent No. 10,695,024 B2) disclosed a radiographic system and a radiographic method for obtaining a long-size image and correcting a defective region in the long-size image.
Yokoyama et al. (U. S. Patent No. 9,625,585 B1) disclosed a radiation imaging apparatus and a method of controlling a radiation imaging apparatus.
Aufrichtig et al. (U. S. Patent No. 6,623,161 B2) disclosed a method and an apparatus for identifying and correcting line artifacts in a solid-state X-ray detector.
Pourjavid (U. S. Patent No. 6,529,622 B1) disclosed a method and an apparatus for identifying defective regions in a discrete pixel detector.
Ohara et al. (U. S. Patent No. 6,529,618 B1) disclosed a radiation image-processing apparatus. 
Marshall et al. (U. S. Patent No. 6,515,285 B1) disclosed a method and an apparatus for compensating a radiation sensor for ambient-temperature variations.
Kameshima (U. S. Patent No. 6,512,217 B1) disclosed an information-processing apparatus having a photoelectric conversion apparatus and a method for driving a photoelectric conversion apparatus. 
Schmitt et al. (U. S. Patent No. 6,497,511 B1) disclosed a method and a device for imaging in digital dental radioscopy.
Schreiner (U. S. Patent No. 6,418,241 B1) disclosed a method for determining row correction values for a digital image converter.
Pourjavid (U. S. Patent No. 6,381,374 B1) disclosed a histogram-analysis method for an identification of defective pixels.
Hufe et al. (U. S. Patent No. 6,354,737 B1) disclosed a digital image-orientation marker.
Caroll et al. (U. S. Patent No. 6,320,934 B1) disclosed a sensor characterization in a memory.
Yamayoshi (U. S. Patent No. 6,201,249 B1) disclosed an X-ray imaging system.
Colbeth et al. (U. S. Patent No. 5,970,115 A) disclosed a multiple-mode digital X-ray system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884